Citation Nr: 1018263	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
knee internal derangement with patella tendonitis, 
chondromalacia, and Baker's cyst.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in 
July 2008, that continued a 30 percent disability rating for 
the Veteran's left knee disability, and February 2009, that 
denied entitlement to a TDIU rating.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  The record reflects that the Veteran is 
receiving benefits from the Social Security Administration 
(SSA) for a left knee disability and includes a copy of the 
SSA decision and functional capacity assessment.  However, 
since all of the records upon which that grant of benefits 
was based are not included in the claims folder and may be 
relevant to the claims on appeal, those records should also 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992), 
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In 
addition, in March 2010 the Veteran's private physician Dr. 
Childress indicated treatment of the Veteran since 1992.  
However, since the most recent treatment records from Dr. 
Childress of record are dated in October 2006, any subsequent 
treatment records should also be obtained.

With respect to the Veteran's claim for an increased rating 
for a left knee disability, the Veteran was afforded a VA 
examination in May 2008.  The record includes an October 1995 
operative report indicating that the Veteran underwent 
arthroscopy of the left knee performed by Dr. Childress.  
However, on VA examination in May 2008, the examiner 
indicated that "there has been no surgical intervention on 
the left knee."  Hence, the examiner's statement is 
inaccurate.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last VA examination is not necessarily 
stale, in light of the inaccuracy of the May 2008 examiner's 
statement concerning the Veteran's left knee arthroscopy and 
since additional development of the Veteran's claim is 
necessary, that includes obtaining treatment records relevant 
to the Veteran's claim, the prudent and thorough course of 
action is to afford the Veteran a new VA examination to 
ascertain the current nature and severity of his left knee 
disability.

In August 2008, the Veteran filed a claim of entitlement to a 
TDIU rating.  Total disability will be considered to exist 
where there is impairment of mind or body sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2009).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2009).  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 30 percent 
disability rating for a left knee disability and a 10 percent 
disability rating for a scar in the submental area.  The 
combined disability rating is 40 percent.  38 C.F.R. § 4.25, 
Table I, Combined Ratings Table (2009).  Therefore, the 
Veteran does not meet the minimum schedular percentage 
criteria for a TDIU.  38 C.F.R. § 4.16(a) (2009).  The 
remaining question before the Board therefore is whether the 
Veteran's service-connected disabilities nevertheless 
prohibit him from sustaining gainful employment, such that a 
TDIU rating may be assigned on an extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is unable to sustain or follow a substantially 
gainful occupation.  In March 2010, the Veteran's private 
physician Dr. Childress opined that the Veteran was 
"disabled regarding any work activity because of left knee 
arthritis and continued pain."  However, it does not appear 
that an examiner has yet been asked to render an opinion as 
to the overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Therefore, the prudent and thorough course of 
action is to afford the Veteran an examination to ascertain 
the impact of his service-connected disabilities on his 
unemployability.  The examiner on remand should specifically 
reconcile the opinion with the March 2010 private opinion and 
any other opinions of record.

In addition, in March 2010, the Veteran submitted additional 
evidence in support of his claim to the Board without a 
waiver of initial consideration of this evidence by the RO.   
Therefore, the Board finds that the RO should consider the 
additional evidence prior to the Board's appellate review of 
the issues on appeal.  Disabled Am. Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).
Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

1.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon concerning 
that claim.

2.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. 
Childress dated since October 2006, and 
any additional private treatment records 
identified by the Veteran.  All attempts 
to secure the records must be documented 
in the claims folder.

3.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected left knee disability.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

(a)  Provide ranges of motion of the 
left knee in degrees and state whether 
or not X-ray evidence of arthritis is 
shown.

(b)  Provide measurements of the length 
and width of any surgical scar of the 
left knee and state whether the scar is 
deep or superficial, unstable, painful, 
or causes any limitation of function.

(c)  Describe any functional limitation 
of the left knee due to pain, weakened 
movement, excess fatigability, pain 
with use, or incoordination.  
Additional limitation of motion during 
flare-ups and following repetitive use 
due to limited motion, excess motion, 
fatigability, weakened motion, 
incoordination, or painful motion 
should be noted.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The 
determination should be portrayed in 
terms of the degree of additional range 
of motion loss.

(d)  State whether any recurrent 
lateral instability or subluxation is 
shown.

(e)  The examiner should state what 
impact, if any, the Veteran's left knee 
disability has on his employment and 
daily living.

4.  Schedule the Veteran for an 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
March 2010 private opinion.  The rationale 
for all opinions should be provided.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent or more probability) that 
the Veteran's service-connected 
disabilities (left knee disability and 
scar in the submental area), without 
consideration of his nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  The rationale for any opinion 
must be provided.

5.  Then, readjudicate the claims, 
including whether referral of the TDIU 
claim to the appropriate department 
officials under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is warranted.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case, allow the applicable time for 
response, and thereafter return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

